FILE COPY




                                  No. 07-15-00200-CR


Destany Jenee Liles                         §     From the 251st District Court
 Appellant                                          of Randall County
                                            §
v.                                                December 29, 2015
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 29, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo